Citation Nr: 0940262	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-22 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for a bilateral 
shoulder disorder.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral leg 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active military service from April 1970 to 
February 1971.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  
Jurisdiction is with the RO in Columbia, South Carolina, the 
state where the Veteran currently resides.

The Board notes that in July 2008, the Veteran submitted a 
substantial amount of additional private medical records.  In 
a July 2009 appellant's brief, the Veteran's representative 
waived initial RO consideration of the evidence submitted by 
the Veteran in July 2008.  Hence, this evidence is accepted 
for inclusion in the record on appeal.  See 38 C.F.R. § 
20.1304 (2009). 

The Board also notes that the Veteran had perfected an appeal 
of claims for service connection for arthritis of the neck, 
spine, and knees.  Thereafter, in a January 2008 rating 
decision, these claims for service connection were granted. 
As this is considered a full grant of the benefits sought 
with regards to these issues, these matters are not before 
the Board.

The issue of a higher rating for bronchial asthma will be 
considered within the Remand section of this document below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  By a July 1971 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
bilateral leg disorder.  The denial was based on the finding 
that there was no medical evidence showing that the Veteran 
currently had a bilateral leg disorder.  The Veteran was 
notified of his appellate rights but did not appeal.

3.  The evidence received since the July 1971 RO decision, 
while new, is not related to an unestablished fact necessary 
to substantiate the claim, and it does not raise a reasonable 
possibility of substantiating the claim.

4.  The first clinical evidence of a seizure disorder was not 
shown until more than 30 years after service, and the only 
medical opinion to address the etiology of a current seizure 
disorder weighs against the claim. 

5.  A bilateral shoulder disorder was not shown until more 
than 25 years after service, and the only medical opinion to 
address the etiology of a current bilateral shoulder disorder 
weighs against the claim.  Arthritis was first noted years 
post-service.


CONCLUSIONS OF LAW

1.  The RO's July 1971 rating decision denying service 
connection for a bilateral leg disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for a 
bilateral leg disorder are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for a seizure 
disorder are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).

4.  The criteria for service connection for a bilateral 
shoulder disorder are not met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

With regard to the claims for service connection for a 
seizure disorder and bilateral shoulder disorders, a July 
2004 pre-rating letter provided notice to the Veteran of the 
evidence and information needed to substantiate his claims 
for service connection on appeal.  Additionally, the July 
2004 pre- rating letter notified the Veteran that to reopen 
his previously denied claim for a bilateral leg disorder, VA 
had to receive new and material evidence, and this letter 
further defined what constituted new and material evidence 
specific to the reason his claim was previously denied.  
Thus, the guidance of Kent v. Nicholson, 20 Vet. App. 1 
(2006) has been satisfied by this letter.

The July 2004 letter and a February 2007 letter also informed 
the Veteran of what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA. These letters further requested that 
the Veteran submit any additional information or evidence in 
his possession that pertained to his claims.  Following the 
issuance of each notice described above, and opportunity for 
the Veteran and his representative to respond, the RO 
readjudicated the claims (as reflected in a December 2007 
supplemental statement of the case (SSOC).  Hence, while some 
of the notice post-dates the rating decision on appeal, the 
Veteran is not shown to be prejudiced by the timing of this 
later notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

While the Veteran was not provided information regarding 
disability ratings and effective dates, on these facts, such 
omission is not shown to prejudice the Veteran.  As the 
Board's decision herein denies each of the claims for service 
connection on appeal as well as the petition to reopen, no 
disability rating or effective date is being, or is to be, 
assigned.  Hence, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records (STRs), private medical records, and the 
reports of several VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran as well as by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Petition to Reopen

In a July 1971 decision, the RO denied the claim for service 
connection for a bilateral leg disorder on the basis that 
there was no evidence of a current disability. Although 
notified of the RO's July 1971 denial later that same month, 
the Veteran did not initiate an appeal; hence, that decision 
is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a Veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a). See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The Veteran filed a current claim for service connection for 
a bilateral leg disorder in June 2004.
 
Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence of record at the time of the RO's July 1971 
decision included the Veteran's STRs which showed treatment 
for complaints of bilateral calf pain and pain in the lower 
legs, as well as other nonmusculoskelatal problems.  The 
Veteran was prescribed Darvon for leg pain.  He was diagnosed 
with pneumonia with myositis. There was no indication of or a 
diagnosis for a bilateral leg disorder in service.  
Similarly, post service reports were also negative for such a 
disorder.  In this regard, an April 1971 VA orthopedic 
examination report noted that the left lower extremity had no 
objective sign of residual lumbophlebitis. 

Evidence received since the RO's July 1971 denial of the 
claim includes private medical records dated through 2008 and 
VA examination reports.  The private medical records are 
negative for treatment for a bilateral leg disorder.   An 
August 2004 VA spine examination report reflects that the 
Veteran denied any sensation changes of the legs except for 
the anterior thigh, which the Veteran was told was from a 
pinched nerve in the groin.  The Veteran complained of 
bilateral knee pain.  He was assessed with bilateral knee 
patellofemoral syndrome degenerative joint disease, for which 
the Veteran is service-connected.  A July 2007 VA joints 
examination reflects that the Veteran was diagnosed with 
bilateral chondromalacia, pertaining to his knees, but was 
negative for a diagnosis pertaining to the Veteran's legs.  A 
July 2007 VA muscle examination report shows that under 
diagnosis the VA examiner reported that the objective data 
did not support a diagnosis for the anterior tibialis muscles 
at this time. 

The private medical records and the VA examination reports 
added to the record are new in that they were not of record 
at the time of the July 1971 rating decision. However, they 
are not material as they do not provide medical evidence that 
he currently suffers from a bilateral leg disorder, and 
likewise, no medical evidence that any such disability is 
medically related to service.   

The only other relevant evidence received consists of written 
assertions of the Veteran, and those advanced by his 
representative, on his behalf.  However, even if new, such 
lay assertions provide no basis for reopening the claim.  To 
the extent that the Veteran and his representative are 
attempting to establish a medical diagnosis of a current 
bilateral leg disorder, on the basis of assertions, alone, 
such evidence must fail.  As each is a layperson not shown to 
have appropriate medical training and expertise, neither the 
Veteran nor his representative is competent to provide a 
probative (i.e., persuasive) opinion on a medical matter - in 
this case, a medical diagnosis.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  See also Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, where, as here, the claim turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a bilateral leg disorder has not been 
received.  As such, the RO's July 1971 rating decision 
remains final, and the appeal must be denied.  As the Veteran 
has not fulfilled the threshold burden of submitting new and 
material evidence to reopen the finally-disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Certain conditions, such as arthritis and epilepsies, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within a year after service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

A.  Seizure disorder

The Veteran's STRs are negative for complaints, findings, or 
diagnosis of a seizure disorder, head trauma, or a fall from 
a ladder resulting in injury.  His February 1971 discharge 
medical examination report reflects a normal neurologic 
examination.  

In a September 2003 private medical record, J.T. N., M.D., 
noted that the Veteran was seen for suspected seizures.  The 
Veteran reported he had a history of multiple head 
concussions with loss of consciousness, with the latest 
occurring about two years ago during a car accident.  Dr. N. 
noted his symptoms had been present for the past six months, 
consisting of "spells" that are suggestive of complex 
partial seizures due to alteration of consciousness.  

A November 2003 epilepsy intake form from the Neurology Group 
of Bergen County, reflects that the Veteran reported having 
spells/seizures for about a year.  He noted that he had a 
history of head trauma due to car accidents in which he 
became unconscious for a few minutes.   

December 2003 Valley Hospital records note that the Veteran 
has suspected seizures.  The Veteran complained of 
stereotypic episodes of altered consciousness that had been 
present for about six to twelve months.  A brain MRI and EEG 
were normal.  He was given a tentative diagnosis of seizures.  
The risk factors notes were multiple head concussions with a 
car accident about two to three years ago with head 
concussion and loss of consciousness. 

An August 2004 VA neurological examination reflects that the 
Veteran gave a history of seizures that was diagnosed about 
two to three years ago.  The Veteran gave a history of head 
trauma in service when he fell down the front ladder on a 
ship in the 1970s.  He stated that he injured his head, as 
well as his neck and back at that same time.  The diagnosis 
was seizure disorder (complex partial seizures most likely).  

A January 2007 private medical record notes that the Veteran 
has had a known history of seizures for approximately three 
years. 

A July 2007 VA epilepsy examination report reflects that the 
Veteran reported he was diagnosed with partial seizures in 
2003, which began in approximately March 2003.  The VA 
examiner noted that he reviewed the claims file, and pointed 
out that there were no specific notes within multiple STRs 
from the Veteran's numerous visits to the medical clinic 
while on active duty that would indicate seizure activity.  
He furthered that while the Veteran reported mild right hand 
numbness in February 1971, it was diagnosed as a 
psychosomatic problem secondary to being earlier diagnosed 
with a personality disorder by a staff psychiatrist in 
January 1971.  The diagnosis was seizure disorder with left 
anterior temporal spikes on electroencephalogram, currently 
moderately to well controlled on Carbatrol.  Based on the 
evaluation and review of the medical records, the VA examiner 
concluded that he could find no definite link between this 
activity beginning while the Veteran was on active duty.  

In this case, the first post service medical evidence of a 
seizure disorder was in March 2003, as reported by the 
Veteran during a July 2007 VA examination.  Thereafter, a 
September 2003 private medical record shows the first 
diagnosis of complex partial seizures due to alteration of 
consciousness, more than 30 years after discharge from 
service.  Clearly, such time period is well beyond the 
presumptive period for establishing service connection for 
epilepsy as a chronic disease.  See 38 C.F.R. §§ 3.307, 
3.309.  Furthermore, the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).

Moreover, the Board notes that the only medical opinion to 
address the medical relationship, if any, between the 
Veteran's a seizure disorder and service weighs against the 
claim.  In this regard, the July 2007 VA examiner concluded 
that that he could find no definite link between this 
activity beginning while the Veteran was on active duty.  In 
support, the VA examiner noted that none of the STRs 
supported a finding of a seizure disorder in service.  
Moreover, no pertinent complaints or findings were noted on 
the April 1971 VA examination.  The Board notes that while 
the Veteran contends that his seizure disorder is a result of 
a fall from a ladder in service, there is no indication in 
any of the STRs that the Veteran sustained any type of fall 
in service or that he sustained an injury to his head or that 
he had pertinent complaints right after separation.

The Board finds that the July 2007 VA examiner's opinion 
constitutes probative evidence on the medical nexus question-
based as it was on review of the Veteran's documented medical 
history and assertions and examination.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993).  Significantly, neither the Veteran 
nor his representative has presented or identified any 
contrary medical opinion that would, in fact, support the 
claim for service connection for a seizure disorder.  The 
Board points out that VA adjudicators are not free to ignore 
or disregard the medical conclusions of a  physician, and are 
not permitted to substitute their own judgment on a medical 
matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Willis v. Derwinski, 1 Vet. App. 66 (1991).  

Furthermore, the private medical records appear to relate the 
Veteran's symptoms of seizure activity to the Veteran's 
reported head trauma with loss of consciousness sustained in 
MVAs.  In this regard, the Board points out that none of the 
medical records include any suggestion by the Veteran that he 
had sustained a head trauma or had any symptoms of a seizure 
disorder in service.  In fact, it was not until the Veteran 
submitted his claim in June 2004 that the Veteran associated 
his seizure disorder with service.  His statements, thus, 
were made in the context of a claim for monetary benefits, 
and are not consistent with other evidence of record.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a Veteran's testimony simply because the Veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  See also Caluza v. Brown, 7 
Vet. App. 498 (1995).  Hence, the Board does not find the 
Veteran's contentions in this matter as being credible.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
(noting that the Board is obligated to determine the 
credibility of lay statements).

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for a seizure disorder.  Therefore, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990). 

B.  Bilateral shoulder disorder

The Veteran's STRs are negative for do not demonstrate 
treatment for or a diagnosis of a bilateral knee disorder.  
His February 1971 discharge medical examination report 
reflects a normal spine and other musculoskeletal findings.

A June 1997 private medical record reflects that the Veteran 
was seen for complaints of left shoulder pain since a motor 
vehicle accident (MVA).  The impression was post MVA multi-
trauma.

A December 1999 private medical record reflects that the 
Veteran was seen for left shoulder pain.  The diagnosis 
included impingement, acromioclavicular (AC) arthritis, and 
myoligamentous injury of the cervical spine.  

In a December 1999 letter, P. H. S., M.D., stated that he had 
cared for the Veteran for injuries incurred in a MVA in June 
1997.  A question had arisen regarding the causality of his 
left shoulder symptoms.  His left shoulder symptoms are 
causally related to the accident described above.  Dr. S. 
believed that the MVA strained the Veteran's shoulder and AC 
joint.

In a May 2004 letter, Dr. S. noted that he had treated the 
Veteran since approximately 1990.  His diagnoses included 
rotator cuff dysfunction, AC degenerative joint disease and 
myofascial syndrome in the trapezius and scapular region.  

A July 2004 Social Security Administration disability 
determination reflects that the Veteran was awarded benefits 
for obstructive sleep apnea as the primary diagnosis, and for 
secondary diagnoses of tendonitis of the left shoulder and 
cervical degenerative joint disease.  

An August 2004 VA spine examination report shows the Veteran 
reported that his neck and low back problems started after a 
fall down the stairs on a ship in 1970 which resulted in him 
being placed in traction. The Veteran complained of bilateral 
shoulder pain and stated there was no specific trauma and it 
was secondary to his neck injury.  The assessment was 
bilateral shoulder rotator cuff impingement syndrome.  

An August 2005 Department of Labor record notes that the 
Veteran gave a history of pain in the right shoulder.  

A July 2007 VA joints examination reflects that the examiner 
reviewed the claims file in its entirety.  The Veteran stated 
that a fall from a ladder while onboard a ship in service 
affected his shoulders.  The VA examiner noted that MRIs 
dated in December 2003 showed biceps tendinitis of the left 
shoulder and rotator cuff tear in the right shoulder.  The 
Veteran contends that he has had this chronic condition since 
the fall in service and had received medical care after he 
left service; however, those records are not available due to 
deaths of those providers.  The diagnosis was bilateral 
rotator cuff impingement syndrome with ear of the right 
shoulder.  The VA examiner opined that the current diagnosis 
of the bilateral shoulder is less likely than not related to 
his military service.  He explained that there were no STRs 
indicating a chronic condition to his shoulders.

In this case, post service medical evidence reflects that the 
Veteran first complained of left shoulder pain after a motor 
vehicle accident in June 1997 and the Veteran was diagnosed 
with left shoulder impingement and acromioclavicular (AC) 
arthritis in December 1999, more than 25 years after service.  
A December 2003 MRI showed a rotator cuff tear in the right 
shoulder, more than 30 years after service.  Thereafter, the 
reports of August 2004 and July 2007 VA examinations show a 
current diagnosis of bilateral shoulder rotator cuff 
impingement syndrome - more than 35 years after discharge 
from service.  Clearly, such time periods are well beyond the 
presumptive period for establishing service connection for 
arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307, 
3.309.  Furthermore, the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).

Moreover, the Board notes that the only medical opinion to 
address the medical relationship, if any, between the 
Veteran's bilateral shoulder disorders and service weighs 
against the claim.  In this regard, the July 2007 VA examiner 
opined that it was less likely than not that the Veteran's 
bilateral shoulder disorders were related to military 
service, noting that there were no STRs indicating a chronic 
bilateral shoulder disorder.  The Board notes that while the 
Veteran contends that his bilateral shoulder disability is a 
result of a fall from a ladder in service, there is no 
indication in any of the STRs that the Veteran sustained any 
type of fall in service or that he sustained an injury to his 
neck, spine or shoulders.  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The Board finds that the November 2007 examiner's opinion 
constitutes probative evidence on the medical nexus question-
based as it was on review of the Veteran's documented medical 
history and assertions and examination.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993).  Significantly, neither the Veteran 
nor his representative has presented or identified any 
contrary medical opinion that would, in fact, support the 
claim for service connection for bilateral shoulder 
disorders.  In fact, specific to the Veteran's left shoulder, 
the Veteran's private physician, Dr. S., opined that the 
Veteran's left shoulder symptoms were causally related to a 
June 1997 MVA, which he believed strained the Veteran's 
shoulder and AC joint.  The Board points out that VA 
adjudicators are not free to ignore or disregard the medical 
conclusions of a  physician, and are not permitted to 
substitute their own judgment on a medical matter.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. 
Derwinski, 1 Vet. App. 66 (1991).

The Board has considered the Veteran's statement to the July 
2007 VA joints examiner that a fall from a ladder while 
onboard a ship in service affected his shoulders.  Generally, 
a layperson is competent to report on matters observed or 
within his or her personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, these later assertions 
are contrary to the contemporaneous medical and lay evidence 
which are negative for objective evidence of a fall in 
service, treatment for a bilateral shoulder disorder, and 
shoulder complaints contemporaneous to a post-service MVA.  
Here, the negative contemporaneous record is more probative 
than the Veteran's contentions made years after the relevant 
time period and in the course of his claim for compensation.  
See Cartwright, supra.  See also Maxson, 230 F.3rd at 1333.  
Simply put, the Board finds that these later statements are 
not credible.

For all the foregoing reasons, the claim for service 
connection for a bilateral shoulder disorder must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent and probative evidence does not support the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert,  1 
Vet. App. at 53-56.


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a 
bilateral leg disorder is denied.

Service connection for a seizure disorder is denied.

Service connection for a bilateral shoulder disorder is 
denied.

REMAND

In a May 2008 statement, the Veteran's representative notes 
the Veteran's contention that his service-connected bronchial 
asthma is worse since his last VA examination in March 2007.  
In July 2008, the Veteran submitted additional private 
medical records from B. K. III, M.D., reflecting that the 
Veteran received ongoing treatment for complaints of acute 
dyspnea from July 2007 to March 2008.  He was assessed with 
bronchial asthma without mention of status asthmaticus or 
acute exacerbation.

Therefore, to ensure that the record reflects the current 
severity of the Veteran's service-connected bronchial asthma, 
the Board finds that a more contemporaneous examination, with 
findings responsive to the applicable rating criteria, is 
needed to properly evaluate the service-connected disability.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the Veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").  The 
examiner should, to the extent possible, distinguish symptoms 
attributable to bronchial asthma from those attributable to 
any other respiratory disability that is not service-
connected- i.e., chronic obstructive pulmonary disorder 
(COPD). The Board points out that if it is not medically 
possible to distinguish the effects of service-connected and 
nonservice-connected conditions, the reasonable doubt 
doctrine mandates that all signs and symptoms be attributed 
to the Veteran's service-connected condition.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the AMC/RO 
should, through VCAA-compliant notice, give the Veteran 
another opportunity to provide information and/or evidence 
pertinent to the claim for a higher rating for bronchial 
asthma.  In addition, the AMC/RO should ensure that it 
informs the Veteran of the notice requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(particularly, as regards assignment of disability ratings 
and effective dates).

Accordingly, this matter is REMANDED for the following 
actions:

1. The AMC/RO should send to the Veteran 
and his representative a letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal, that is not 
currently of record.

The AMC/RO should explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit and ensure that 
its letter meets the notice requirements 
of Dingess/Hartman (cited to above).

2.  Thereafter, the AMC/RO should arrange 
for the Veteran to undergo a VA 
respiratory examination, by an 
appropriate examiner, to determine the 
current severity of his service-connected 
bronchial asthma.  The entire claims file 
must be provided to the examiner 
designated to examine the Veteran, and 
the examination report should reflect 
consideration of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies should be 
accomplished and all clinical findings 
reported in detail.

The examiner should arrange for PFT 
studies to be accomplished, with FEV-1 
and FEV-1/FVC results required by the 
rating schedule (38 C.F.R. § 4.97, DC  
6602).  The examiner should comment on 
the Veteran's effort.  If any of these 
particular test results cannot be 
obtained, the examiner must provide an 
explanation.

The examiner must also report on whether 
the Veteran requires inhalational or oral 
bronchodilator therapy, or inhalational 
anti-inflammatory medication, and if so,  
whether the use of such therapy is 
intermittent or daily.  Furthermore, the 
examiner must indicate whether the 
Veteran requires at least monthly visits 
to a physician for required care of 
asthmatic exacerbations, or; intermittent 
(at least three per year) courses of 
systemic (oral or parenteral) 
corticosteroids, or; the Veteran suffers 
more than one asthmatic attack per week 
with episodes of respiratory failure; or 
requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or 
immunosuppressive medications. 

In providing the above-noted findings, 
the examiner should, to the extent 
possible, distinguish the symptoms 
attributable to service-connected 
bronchial asthma from those of other 
respiratory disorders, to include COPD.  
However, if it is not medically possible 
to do so, the examiner should clearly so 
state, indicating that the findings are 
with respect to the Veteran's overall 
respiratory impairment.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should readjudicate the claim for 
a higher rating for bronchial asthma in 
light of all pertinent evidence and legal 
authority.  In addition, the AMC/RO must 
discuss whether "staged" ratings are 
warranted pursuant to Hart v. Mansfield, 
21 Vet. App. 505, 509-510 (2007).

4.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue remaining on appeal since the 
December 2007 SSOC. An appropriate period 
of time should be allowed for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


